Title: T. L. No. II, [28 July 1792]
From: “T. L.”,Hamilton, Alexander
To: 



[Philadelphia, July 28, 1792]

For the Gazette of the United States.
Mr. Fenno,
In your Gazette of last Wednesday, after observing that the Editor of the National Gazette receives a salary from government, I enquired “whether this salary is paid him for translations; or for publications, the design of which is to vilify those to whom the voice of the people has committed the administration of our public affairs.” In his paper of this day, he intimates that he “receives a small stipend for services rendered as French Translator to the Department of State, and, as Editor of a free newspaper.” This excites my curiosity still farther, and I shall hold myself obliged to any of your correspondents, or to the Editor of this really National Gazette (as it now appears to be) if either of them will inform me what inducement our rulers can have to hire a man to abuse them, and whether they do not hereby unnecessarily squander the public money. I have often heard that authors in England, or their booksellers for them, when they find their books do not sell according to their wishes, hire some garretteer to write against them—then publish a reply to his own lucubrations—and so go on, objecting and replying, until the attention of the public is drawn towards the book, and thus it is brought into demand. If there were as many pieces in the National Gazette in favor of government and public characters, as there are against them, I should be apt to conclude that Congress and their officers were playing us the same trick, in hopes of keeping their seats and places for life; but when all the publications are against them, and none in their favor—when this “free newspaper” is always
Free to defame, but never free to praise,
it does not appear easy to account for this branch of national expence. If none of your readers can do it, we must wait with patience ’till the treasury accounts are published, as the Constitution of the United States requires, and then, perhaps, the mystery will be explained.

July 28.
T.L.
